Title: To George Washington from Louis XVI, 7 June 1789
From: Louis XVI (of France)
To: Washington, George



At Versailles 7th June 1789
Very dear great Friends & Allies,

It is with great grief that We inform you of the death of the Dauphin our very dear son. This Prince fell a victim to a long & painful disorder; We are the more affected with his loss as we had reason to form the greatest hopes from the qualifications of his heart & mind which he had already manifested. We make no doubt but that you will participate in our sincere affliction. I expect this testimony from you with a confidence equal to that, you may place in My disposition, to prove the interest I take in your Prosperity—And we pray God that he will have you, Very dear great Friends & Allies in his holy & worthy protection. Your Good Friend & Ally

Louis

